Citation Nr: 0126364	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  99-03 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim of service connection for PTSD.  In July 
2000, the Board found the veteran's claim well grounded and 
remanded the appeal for further evidentiary development.


REMAND

Initially, the Board notes that the case was remanded in July 
2000, in part, to obtain specific VA and private treatment 
records.  Specifically, the RO was asked to obtain complete 
treatment records of the veteran held by Sanford Psychiatric 
Group, P.A., and the Durham VA medical center (VAMC).

The Board requested this development because the record on 
appeal contained opposing opinions as to whether the veteran 
has PTSD according to the criteria cited in AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 243 
(4th ed. 1994) (DSM-IV).  See VA treatment records dated in 
May 1996 (diagnosing PTSD), from June 1996 to July 1996 
(showing evaluation for PTSD), and in January 1998 
(diagnosing PTSD); and undated treatment summary from the 
Sanford Psychiatric Group, P.A. (diagnosing, among other 
things, PTSD); But see VA treatment record dated in August 
1996 (diagnosing, despite complaints of PTSD, a generalized 
anxiety disorder and major depressive disorder); VA 
examination reports dated in September 1998 (diagnosing 
dysthymic and anxiety disorders and finding that the 
veteran's "performance in this evaluation does not appear to 
meet the full criteria for a clinical PTSD based on a lack of 
re-experiencing symptoms"); and VA examination dated in 
January 2001 (diagnosing depression and depressive disorder 
as well as finding that the veteran "does not meet all the 
necessary criteria for a diagnosis of PTSD."). 

A review of the post-remand record on appeal shows that the 
RO requested copies of the veteran's treatment records from 
both the Durham VAMC and the Sanford Psychiatric Group, P.A..  
However, while some treatment records were obtained from the 
Durham VAMC, the only record received from Sanford 
Psychiatric Group, P.A., was an undated treatment summary 
signed by Thomas Wilson, M.D., and Linda Moore, R.N., M.S.N., 
a copy of which already appeared in the record.

As to the VA treatment records, the Board notes that they 
consisted of three clinical notes showing the veteran's 
evaluation for PTSD in June and July 1996.  However, a review 
of these records, as well as the RO notes in the claims file 
that indicated that the veteran's records may have been 
retired or were only available via a special request to the 
mental health clinic, leads the Board to conclude that 
additional records of the veteran's may be available from the 
Durham VAMC.  Similarly, hand written notes on the undated 
treatment summary from the Sanford Psychiatric Group, P.A., 
reported that the veteran received treatment at this facility 
from March 1997 to July 1999.  However, a follow-up request 
for these outstanding VA and private treatment records was 
not made by the RO.

Furthermore, the Board notes that the case was remanded in 
July 2000, in part, to obtain a VA examination by a "board of 
two psychiatrists" and that these examiners were to review 
the claims file prior to conducting the examinations.  In 
accordance with the above directions, the veteran was 
afforded a VA psychiatric examination in January 2001.  
However, a single examiner conducted that examination.  
Moreover, while the RO thereafter had the veteran's claims 
file reviewed by another VA examiner, this second VA examiner 
did not actually examine the veteran and the record does not 
contain a written report from this second examiner. 

Lastly, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter "Act" or "Veterans Claims Assistance 
Act of 2000").  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duties to assist and notify, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  Pertinent regulations (which implement the Act but, 
with the exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

Accordingly, the Board must remand the case so that the RO 
may fulfill its duty to assist by attempting to obtain the 
requested evidence and by obtaining the requested VA 
examination.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Stegall v. West, 
11 Vet. App. 268 (1998) (another remand is necessary when 
directives contained in a Board's remand are not followed).  

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied.  

2.  As part of the duty to assist, the RO 
should undertake all necessary 
development to obtain and associate with 
the record the following records.

a.  All treatment records, not yet 
associated with the record, held by 
Sanford Psychiatric Group, P.A., and 
the Durham VAMC in addition to any 
other pertinent medical records from 
any other source(s) or facility(ies) 
identified by the veteran.

b.  The veteran is also free to 
submit any pertinent medical or 
other records in his possession, and 
the RO should afford him the 
opportunity to do so before 
arranging for him to undergo 
examination. 

c.  If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted 
in the claim's file, and the veteran 
and his representative should be so 
notified.  

3.  As part of the duty to assist, the RO 
should arrange to have the veteran 
examined by a board of two psychiatrists 
to determine the current diagnoses and 
etiology of any current psychiatric 
disabilities.  The complete claim's 
folder, including a copy of this REMAND, 
must be furnished to and be reviewed by 
the examiners prior to conducting the 
examination of the veteran.  All 
indicated tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.

a.  After examination of the veteran 
and consideration of his pertinent 
history, the examiners should 
provide a consensus opinion as to 
the correct diagnoses of all current 
psychiatric disabilities.

b.  As to PTSD, the examiners must 
provide a consensus opinion as to 
whether the veteran has PTSD 
according to the criteria cited in 
AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 243 (4th ed. 1994). 

c.  As to each diagnosed psychiatric 
disability, the examiners should 
provide a consensus opinion as to 
whether it is at least as likely as 
not the result of injury or disease 
incurred in or aggravated during the 
veteran's active military service.  
As to any current acquired 
psychiatric disorder, the examiners 
should provide a consensus opinion 
as to whether it is at least as 
likely as not that it manifested 
itself to a compensable degree 
within one year of the veteran's 
separation from military service. 

d.  All opinions provided must be 
reconciled with all other opinions 
of record, including those provided 
by the VA examiners in September 
1998 and January 2001 (which did not 
find PTSD) and Dr. Thomas Wilson 
(Sanford Psychiatric Group, P.A.) 
(who diagnosed PTSD).

e.  A typewritten report of 
examination must be associated with 
the record and must include all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached. 

4.  To help avoid future remand, the RO 
must ensure that the examination report 
complies with the instructions set out 
above and that all requested development 
has been completed in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If the benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


